DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 10-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 10, 13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rime et al. (2014/0104441) [Rime].
Regarding claims 1, 10, and 17, Rime discloses a computing system configured to assess video content, the computing system comprising:

memory in communication with the interface, the memory being configured to store the image and at least a portion of a reference image associated with the video content (fig. 2 memory 14); and
processing circuitry in communication with the memory (fig. 2 processor 13), the processing circuitry being configured to:
detect embedded information in the image, the embedded information indicating that the image represents a frame of a test pattern of the video content (alignment marks, paragraph 0051); 
normalize the image to compensate for image capture conditions that distort the image to obtain a normalized image (e.g. deblurring and stabilization, paragraph 0056);
utilize an implicit knowledge of a test pattern to compare at least a portion of the image to the portion of the reference data stored to the memory (identification, paragraphs 0061 and 0069); and
automatically determine, based on the comparison, one or more characteristics of the video content during display of the video content at the destination as rendered by the display (paragraph 0062).

Regarding claims 4 and 13, Rime discloses the computing system and method of claims 1 and 10, wherein the image is represented in a first color representation, and wherein to normalize the image, the processing circuitry is configured to: sample one or more pixels of the 

Regarding claims 16 and 18, Rime discloses the method and computer readable storage medium of claims 10 and 17, and further discloses modifying one of metadata or pixels associated with the video content based on the determined characteristics of the video content to modify a visual rendering of the video content at the destination (paragraph 0072).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rime in view of Chin et al. (2016/0198152, of record) [Chin].
Regarding claims 2 and 11, Rime discloses the computing system and method of claims 1 and 10, but fails to disclose the processing circuitry is further configured to: determine that the one or more characteristics of the video content are different from one or more standard characteristics of a source associated with the video content and signal, via the interface, a 
In an analogous art, Chin teaches a system and method for testing remote devices wherein when one or more characteristics of video content are different from one or more standard characteristics of a source associated with the video content and signal, via an interface, a communication to a third-party system indicating that the one or more characteristics of the video content are different from the one or more standard characteristics of the source associated with the video content (report generation, paragraph 0081).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system of method of Rime to include determining that the one or more characteristics of the video content are different from one or more standard characteristics of a source associated with the video content and signal, via the interface, a communication to a third-party system indicating that the one or more characteristics of the video content are different from the one or more standard characteristics of the source associated with the video content, as suggested by Chin, for the benefit of enabling a distributed testing system which further measures received signal quality for centralized report generation, reporting on the status of a distribution network in addition to the status of individual receiver devices.

Regarding claims 3 and 12, Rime and Chin disclose the computing system and method of claims 2 and 11, wherein the one or more standard characteristics include one or more of color space information, optical-to-electrical transfer function (OETF) information, gamma function information, frame rate information, bit depth information, color difference image subsampling information, resolution information, color volume information, sub-channel interleaving 

Regarding claims 5 and 14, Rime discloses the computing system and method of claims 1 and 10, but fails to disclose the processing circuitry is further configured to: determine a frequency of occurrence of values associated with one or more least significant bits (LSBs) associated with the portion of the image; and determine, based on the determined frequency of occurrence of the values associated with the pair of LSBs, whether the portion of the image has undergone bit-depth truncation associated with the one or more LSBs, wherein to the one or more characteristics of the video content as delivered at the destination, the processing circuitry is configured to the one or more characteristics of the video content as delivered at the destination based on the determination whether the portion of the image has undergone the bit-depth truncation.
In an analogous art, Chin teaches a system and method for testing remote devices wherein when one or more characteristics of video content are different from one or more standard characteristics of a source associated with the video content and signal, via an interface, a communication to a third-party system indicating that the one or more characteristics of the video content are different from the one or more standard characteristics of the source associated with the video content (report generation, paragraph 0081). This includes determining a frequency of occurrence of values associated with one or more least significant bits (LSBs) associated with the portion of the image; and determine, based on the determined frequency of occurrence of the values associated with the pair of LSBs, whether the portion of the image has undergone bit-depth truncation associated with the one or more LSBs, 
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system of method of Rime to include determining that a portion of the image has undergone bit-depth truncation in the manner suggested by Chin, for the benefit of enabling a distributed testing system which further measures received signal quality for centralized report generation, reporting on the status of a distribution network in addition to the status of individual receiver devices.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rime in view of Agrawal et al (2016/0255400, of record) [Agrawal].
Regarding claims 6 and 15, Rime discloses the computing system and method of claims 1 and 10, but fails to disclose the interface is further configured to receive an audio frame captured at the destination of the video content, the audio frame corresponding to the received image, wherein the memory is further configured to store the received audio frame, and wherein to determine the quality of the video content as delivered at the destination, the processing circuitry is further configured to: determine a time offset between the received audio frame and the received image; and determine an audio-video offset of the video content based on the time offset determined between the received audio frame and the received image.

It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system and method of Rime to include the interface is further configured to receive an audio frame captured at the destination of the video content, the audio frame corresponding to the received image, wherein the memory is further configured to store the received audio frame, and wherein to determine the quality of the video content as delivered at the destination, the processing circuitry is further configured to: determine a time offset between the received audio frame and the received image; and determine an audio-video offset of the video content based on the time offset determined between the received audio frame and the received image, as suggested by Agrawal, for the benefit of ensuring proper synchronization between audio and video content to measure quality of delivery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Tanizaki et al. (2008/0063254) for additional teaching regarding normalizing images captured by a camera for test purposes (paragraph 0078).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421